Interview Summary (cont.)
Following is an agenda provided to the examiner prior to this meeting, which examiner’s notes under each topic for discussion.  Below, is the guide that was followed in the meeting today.
NOTE: For best interview practices, please see Interview Best Practices, linked in MPEP 713.


    PNG
    media_image1.png
    854
    1158
    media_image1.png
    Greyscale





Examiner’s notes
The pending Specification is clear that after the composition for heat cooking is made, moisture content (dry standard moisture content) it is measured using, e.g., a vacuum heat drying method, however, water activity value is taken from the composition made itself.  Therefore unless Applicant is claiming a powder having no water at all, the limitations may be perceived as new matter.  

As for fiber, starch, protein: it appears that this value is based on the nutrients in the source of pulse used.  Para. 0022, states: The pulse content in a solid paste composition herein can be estimated using, e.g., a nutrient characteristic of the pulse used as the raw material (e.g., protein, starch, dietary fiber, etc.) as an indicator, from the measured content of the nutrient in the final product, i.e., the solid paste composition. The pulse content can be estimated by measuring not only one nutrient but two or more nutrients as indicators.
Pulse derived protein is noted at para. 0036.
Applicant does not note where support is for the proposed limitations, per top of page 4, of Interview Best Practices, linked in MPEP 713, therefore it is unclear if they are supported. Further, it is unclear if the product comprising the claimed amount, is the same product processed by isothermal treatment, or another, such as one that was processed by a step of vacuum heat drying (0015, 0042 – to determine moisture content; 0020 – to determine starch content; 0021 to determine protein content; or 0022- estimated from what is in the source).  Dry matter amount require a product is 
	Present amendment will not likely overcome the dry matter issue.

Rejections under 35 U.S.C. §112(a)/(b)
• Regarding the term “dry mass basis”, the Examiner asserts that there is no support for having ingredients that remain dry in the composition, and it is unclear how the claimed food has percentages on a dry mass basis when in combination with a moisture content. See Office Action pp. 4, 6.
• Amended claim 1 limits the content of the components “based on a difference of the total mass of the composition and the mass of moisture in the composition.” Support may be found in para. [0094] of the specification as published.
Examiner’s notes: 0094 is toward moisture treatment, which is not claimed.
• Amended claim 1 does not contain the term “dry mass” and thus, present rejections regarding the term “dry mass basis” do not apply to amended claim 1.
Examiner’s notes: Claim 1 states “on a dry mass basis” which manes dry mass.
• Regarding the term “specific gravity,” the Examiner asserts that claim 1 requires a specific gravity, however no unit is claimed, therefore, the scope of the claim is unclear.




Specific gravity is generally defined to be a ratio of the density of a substance in question and the density of water. See, for example, the IUPAC definition of relative density or specific gravity: https://goldbook.iupac.org/terms/view/R05262. Because it is a ratio of densities, specific gravity is a dimensionless number, with no units. Thus, the claimed specific gravity without a unit is proper.
	Examiner’s notes: regarding the unit, this Argument is persuasive.

Rejections under 35 U.S.C. §103
• Amended claim 1 recites “the composition is a kneaded and extruded product” Support may be found in paras. [0138]-[0140], and EXAMPLE 1-37 of the specification as published.
• The Examiner asserts that Borders teaches the intermediate paste/dough composition is extruded, (i.e. heat cooked) said composition is kneaded (i.e. worked into a mass), and has similar intended uses. See Office Action p.12.
• Borders’ intermediate dough/batter may be sheeted and cut into a desired shape. (Borders, para. [0025]) Borders’ intermediate product as shown in Examples 1-9 are blended in a Day Ribbon blender. However, Borders’ intermediate product is not extruded.
• Borders teaches the use of extruder to produce puffs and crisps, and the extruded food product of Borders has a density of between 50 g/L to about 250 g/L. See Borders, paras. [0011].



• Every instance of Borders’ extruded product examples has extruder conditions such that the exit temperature is substantially above the boiling point of water, further suggesting that Borders’ extruded product must be puffed products.
• Thus, Borders does not teach or suggest a kneaded and extruded product wherein the composition does not have a specific gravity of less than 1.0.
Examiner’s notes: the previous rejection was clear that in all rejections have been toward Borders intermediate product, a dough, therefore these arguments are not persuasive. The weight of a pulse dough with water or a cereal/pulse dough with water is expected to be greater that the weight of water, therefore is expected to have a specific gravity of more than 1.0.  Applicant has provided no evidence toward the specific gravity of the taught composition, a dough made with pulse powder and water, per top of page 4, of Interview Best Practices, linked in MPEP 713, therefore this argument is not persuasive.  
Since this is a product by process claim, the claimed process is only considered for any physical or chemical structure they impart to the product, Applicant must show how the claimed product differs based on the claimed steps over the product taught.  
	

Further, Border teaches other products, including those made by stamping, pressing, or rolling (0025).


    PNG
    media_image2.png
    467
    1153
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    1146
    media_image3.png
    Greyscale


• Amended claim 1 contains a product-by-process subject matter and incorporates the temperature and pressure conditions of the kneaded composition. Support may be found in paras. [0138]-[0141] of the specification as published.

Examiner’s notes: Again, the process in a product by process claim will only be considered for how they impart distinct chemical or physical structure to the composition.  Where is there support for the compositional effect of said method?

• Amended claim 1 requires the composition to be cooled under a pressurized condition and thus, would not result in a composition having a specific gravity of less than 1.0.
• The product-by-process subject matter results in the product to be different from the product of prior art and thus, such product-by-process subject matter must be considered for patentability.
Examiner’s notes: No evidence is provided for how the claimed product chemically or physically differs than Border’s intermediate product, a dough.
Further, Border teaches other products are made by the dough, including ones that are stamped, pressed, and/or rolled.

Claim 22
• Regarding pending claim 22, the Examiner asserts that CFS teaches methods of making doughs and further provides that the dough can be frozen.
• However, Borders and CFS do not teach or suggest cooling under pressurized condition.
• Thus, amended claim 1 is not rendered obvious by the teachings of prior art.
Examiner’s notes: Applicant has the burden of providing evidence as to how the claimed process imparts chemically or physically structure that differs from the teaching, this is not presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793